By information the appellant was charged with the theft of seed cotton of the value of $10. He was tried and convicted in the County Court, and his penalty fixed at a fine of $25 and ten days imprisonment in the county jail.
The record in this case does not contain a statement of facts. There is filed, however, as a separate paper what purports to be a statement of facts. It contains about thirty pages. Many of the pages are not filled out. In one place there is pinned to about the middle of the page a whole page of closely written matter, pinned with an ordinary pin. At other places are pasted other pieces of paper on which there is additional typewritten matter. On other pages there are little loose slips written on in the same way which are pinned with an ordinary pin.
It has been the uniform holding of this court that in County Court criminal cases the several stenographic Acts of the Legislature directing that the statement of facts shall be made out by the court stenographer and not copied in the record, does not apply. On the other hand, it has been uniformly held by this court that statement of facts in misdemeanor cases must be filed within twenty days from the adjournment of the court, and that the court has no power to grant a *Page 512 
longer time, and that it is imperative that the statement of facts shall be copied in the record. And that unless this is done this court will not consider what purports to be a statement of facts entirely separate and distinct and not contained in the record certified by the clerk. In this case we, therefore, can not and do not consider the purported statement of facts.
None of the questions raised by the motion for a new trial or bills of exception in this case can be considered without a statement of facts.
The complaint and information being regular, and the charge of the court, verdict and judgment being in accordance therewith, the judgment will be affirmed.
Affirmed.
Davidson, Presiding Judge, absent.
                          ON REHEARING.                       December 20, 1911.